IN THE COURT OF APPEALS OF THE STATE OF IDAHO

                                    Docket Nos. 40094/40095

STATE OF IDAHO,                                  )      2013 Unpublished Opinion No. 321
                                                 )
       Plaintiff-Respondent,                     )      Filed: January 11, 2013
                                                 )
v.                                               )      Stephen W. Kenyon, Clerk
                                                 )
BRUNO ANTONIO                                    )      THIS IS AN UNPUBLISHED
SANTOS-DOMINGUEZ,                                )      OPINION AND SHALL NOT
                                                 )      BE CITED AS AUTHORITY
       Defendant-Appellant.                      )
                                                 )

       Appeal from the District Court of the Fifth Judicial District, State of Idaho, Blaine
       County. Hon. Robert J. Elgee, District Judge.

       Orders denying Idaho         Criminal    Rule   35   motions    for   reduction    of
       sentences, affirmed.

       Greg S. Silvey, Star, for appellant.

       Hon. Lawrence G. Wasden, Attorney General; Lori A. Fleming, Deputy Attorney
       General, Boise, for respondent.
                 ________________________________________________

                     Before GUTIERREZ, Chief Judge; GRATTON, Judge;
                                 and MELANSON, Judge

PER CURIAM
       In docket number 40094, Bruno Antonio Santos-Dominguez pled guilty to trafficking in
methamphetamine. Idaho Code § 37-2732B(a)(4)(B). The district court sentenced Santos-
Dominguez to a unified term of fourteen years, with eight years determinate. In docket number
40095, Santos-Dominguez pled guilty to delivery of cocaine. I.C. § 37-2732(a)(4)(B). The
district court sentenced Santos-Dominguez to a unified term of ten years, with five years
determinate, to run concurrently with Santos-Dominguez’s sentence in docket number 40094.
Santos-Dominguez appealed both cases, which were consolidated on appeal.                 This Court
affirmed the judgments of conviction and sentences in an unpublished opinion. State v. Santos-
Dominguez, Docket Nos. 38990/38991 (Ct. App. Apr. 17, 2012). While the appeals were


                                                1
pending, Santos-Dominguez filed Idaho Criminal Rule 35 motions for a reduction of his
sentences in both cases. The district court denied both motions. Santos-Dominguez now appeals
the denial of his Rule 35 motions. The two cases are consolidated on appeal.
       A motion for reduction of sentence under Idaho Criminal Rule 35 is essentially a plea for
leniency, addressed to the sound discretion of the court. State v. Knighton, 143 Idaho 318, 319,
144 P.3d 23, 24 (2006); State v. Allbee, 115 Idaho 845, 846, 771 P.2d 66, 67 (Ct. App. 1989). In
presenting a Rule 35 motion, the defendant must show that the sentence is excessive in light of
new or additional information subsequently provided to the district court in support of the
motion. State v. Huffman, 144 Idaho 201, 203, 159 P.3d 838, 840 (2007). Upon review of the
record, including the new information submitted with Santos-Dominguez’s Rule 35 motions, we
conclude no abuse of discretion has been shown. Therefore, the district court’s orders denying
Santos-Dominguez’s Rule 35 motions are affirmed.




                                               2